DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response was received on 01 February 2021.  By this response, Claims 21, 29, 31, 32, and 36 have been amended.  No claims have been added or canceled.  Claims 21-40 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 01 February 2021 have been fully considered but they are not persuasive.
Regarding the double patenting rejection, Applicant requests that the rejection be held in abeyance until allowable subject matter is identified (page 50 of the present response).  However, as per MPEP § 804 I.B.1, a complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321.  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.  Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.

Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Drawings

The replacement drawings for Figures 7-9 are acknowledged.

Specification

The objection to the disclosure for informalities is withdrawn in light of the amendments to the specification.  Applicant’s cooperation is requested in correcting any other errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction Independent Claims 21 and 32 have been amended to recite not receiving the dynamic data element.  There is not clear antecedent basis in the specification for this negative limitation.  For further detail, see below with respect to the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.

Claim Objections

Claim 32 is objected to because of the following informalities:  
Claim 32 recites “transmitting, to the third computer, the first verification value and the token to the third computer” in lines 13-14.  The two recitations of “to the third computer” are redundant.
Appropriate correction is required.

Claim Interpretation

Certain of the claim limitations are not considered to have patentable weight.  In Claim 32, the recitations of functions of the second and third computers do not further limit the first computer to which the claim is directed, and therefore are not given patentable weight.


Double Patenting

As noted above, the double patenting rejection is not held in abeyance.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 25-30, 32, 33, 35, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, 6-8, 12, and 16 of U.S. Patent No. 10,664,843.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to the first computer and corresponding methods performed by the first computer, as recited in the claims in the issued patent.
Claims 21, 22, 25-33, 35, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, 6-9, 13, and 17 of U.S. Patent No. 10,664,844.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to the first computer and corresponding methods performed by the first computer, as recited in the claims in the issued patent.

Claim Rejections - 35 USC § 112

The rejection of Claims 21-40 under 35 U.S.C. 112(a) for failure to comply with the written description requirement is NOT withdrawn, because the amendments have raised new issues, as detailed below.  The rejection of Claims 32-40 under 35 U.S.C. 112(b) as indefinite is withdrawn in light of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 21 and 32 have been amended to recite “not [receiving] the dynamic data element”.  However, any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion.  See MPEP § 2173.05(i).  There appears to be no mention in the 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Allowable Subject Matter

Claims 21-40 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 21 is directed to a method that includes transmitting a request for a verification value associated with a transaction, receiving a first verification value and not a dynamic data element, and transmitting the first verification value and a token to a third computer.  Independent Claim 32 is directed to a first computer configured to perform a method corresponding to the method of Claim 21.  Although the closest prior art, Dixon and Sahota, discloses methods that include transmitting a request for a verification value, receiving a verification value, and transmitting the verification value to a third computer, the cited prior art does not clearly teach or suggest not receiving a dynamic data element at a first computer, in combination with the other claimed .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492